PER CURIAM.
We affirm, in part, the denial of the appellant’s motion to correct illegal sentence. However, we remand for the trial court to strike the appellant’s designation as a sexual offender for count II (unlawful use of a two-way communications device) on the written judgment and sentence, as that offense does not qualify for sexual offender designation under section 943,0435(l)(a)l., Florida Statutes (2012). Because it is a ministerial act, the appellant need not be present. See Bauder v. State, 983 So.2d 1244 (Fla. 3d DCA 2008).
AFFIRMED in part; REMANDED in part with directions.
ROBERTS, C.J., LEWIS and RAY, JJ., concur.